Citation Nr: 0526630	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.   

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  

In December 2004, the veteran was scheduled to testify at a 
hearing before a Veterans Law Judge.  However, prior to the 
hearing, the veteran submitted a statement in which he 
withdrew his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.

There are numerous references in the veteran's VA outpatient 
treatment records to indicate that he has a pending claim 
seeking Social Security Administration (SSA) disability 
benefits.  While the records do not reference the disability 
or disabilities for which benefits are sought, the references 
are all contained in the veteran's VA mental health treatment 
records, and, as such, it is fair to assume that they pertain 
to a claimed psychiatric disability.  There is one indication 
in the medical records that Social Security was sending him 
to a psychologist.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision pertaining to his claim for benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The evidence also indicates continuing treatment of the 
veteran for PTSD at the Altoona Pennsylvania VA Medical 
Center (VAMC).  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
psychiatric treatment records for PTSD from the Altoona VAMC 
from August 2004 to the present time.  

After associating with the claims file all additional 
pertinent medical records received, the RO should arrange for 
the veteran to undergo further VA psychiatric examination, to 
obtain more contemporaneous findings pertinent to the 
disability.  In this respect, the veteran was last afforded a 
comprehensive VA examination in November 2002.  Since such 
time, the veteran has alleged that his PTSD disability has 
increased in severity.  As such, further examination is in 
order.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  Even if a 
decision has not yet been reached, to the 
extent possible, pertinent records 
submitted to SSA, should be obtained if 
possible.  Specifically, records sought 
should include any psychiatric and/or 
psychological testing should be obtained.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Altoona 
VAMC copies of all records of treatment 
for and/or evaluation of the veteran for 
PTSD from August 2004 to the present 
time.  

3.  After all available records and/or 
responses received have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examination by a psychiatrist.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions. All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the impact of the veteran's PTSD on 
his ability to obtain and retain 
substantially gainful employment.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

5.  After completing the requested 
action, the RO should readjudicate the 
claim for an initial rating greater than 
50 percent for PTSD in light of all 
pertinent evidence and legal authority.  
In the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement Of the 
Case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



